Citation Nr: 1722751	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right shin splints. 

2.  Entitlement to an initial compensable disability rating for left shin splints. 

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to service connection for a right ankle disorder. 

6.  Entitlement to service connection for a left ankle disorder. 

7.  Entitlement to service connection for service connection for low back disorder.

8.  Entitlement to an initial disability rating higher than 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in September 2010 and November 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

The September 2010 rating decision granted, inter alia, service connection for right and left shin splints, and migraine headaches; each with an assigned zero percent rating effective May 9, 2010.  The RO also denied service connection for right knee disorder and left knee disorder, and right ankle disorder and left ankle disorder, in that decision.

The November 2010 rating decision denied, in pertinent part, service connection for a low back disorder (characterized as lumbago).

In a rating decision dated in September 2013, the RO increased the rating for the Veteran's service-connected migraine headaches to 30 percent effective May 9, 2010.

In September 2016 the Veteran testified by videoconference before the undersigned Veterans Law Judge.  

The decision below addresses the low back disorder and rating claims.  The knee and ankle claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for an initial compensable rating for left and right shin splints. 

2.  The Veteran's current low back disorder of lumbago with low back strain had its onset during service.

3.  The Veteran's characteristic migraine headaches approximate the impairment of very frequent and completely prostrating, with severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial compensable rating for left and right shin splints have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for lumbago with low back strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Withdrawn Appeals 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

On the record, during his September 2016 Board hearing, the Veteran requested to withdraw his pending appeal for a compensable rating for his left and right shin splints.  In correspondence dated later that month, he reiterated that he was withdrawing his appeals for his shin splints.  There consequently remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the pending appeal for a compensable rating for bilateral shin splints and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


II.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Analysis

Shortly after service, in June 2010, the Veteran filed his claim for a low back disorder, and in August 2010 he was afforded a VA examination.  During the examination he complained of recurrent low back pain, stating that some days he has no problems at all and other days "it just hurts all day long;" occasionally waking him at night.  He also complained of pain after prolonged sitting, prolonged standing, or prolonged lying down.  Although the examination was otherwise normal, including on x-ray, the complaint of mechanical low back pain was noted with a diagnosis of minimal lumbago.  During a subsequent VA consultation in December 2010 he reported that his low back pain began on March 27, 2010, and that his lower back given way while standing.  Moreover, the Veteran sought treatment from a chiropractor in 2012 and VA treatment records do reflect an assessment of chronic strain of back.

The Board finds the immediacy of the Veteran's low back complaints after his separation from service to be compelling evidence in favor of the claim as there is also no evidence of an intercurrent injury.  In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current low back disorder of lumbago with low back strain had its onset during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for this low back disorder is warranted.

III.  Increased Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's service-connected migraine headaches disability has been rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 throughout the appeal period.  

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  30 percent rating for migraine headaches is warranted when there are characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum rating of 50 percent is warranted for very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

The phrase "productive of economic inadaptability" does not require that a veteran be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).


Analysis

On VA headaches/neurological examination in April 2013, the examiner noted that the Veteran was suffering from characteristic prostrating attacks of migraine headache pain that occur more frequently than once per month that "worsens with physical activity," with pulsating or throbbing head pain in both sides of head, with vomiting and sensitivity to light and sound, typically lasting for a few hours.  At that time, the Veteran was working as a lead man for a mining group underground.  

At the September 2016 Board hearing, the Veteran described that the headaches were worse and that he was using medication to treat them.  Notably, because the ameliorative effects of medication do not appear to be contemplated by the rating criteria under Diagnostic Code 8100, they should not be considered in the Veteran's case.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

In consideration of this evidence, the Board finds that the Veteran's characteristic migraine headaches approximate the impairment of very frequent and completely prostrating, with severe economic inadaptability.  See 38 C.F.R. § 4.7.  Although the VA examiner concluded that the Veteran's headaches did not impact his ability to work, the Board is not persuaded since the Veteran's job requires physical activity and his pulsating or throbbing head migraine headaches, which occur more than once per month and typically last for a few hours, worsen with physical activity, particularly without consideration of the ameliorative effects of medication.  Therefore, when according the Veteran all reasonable doubt, the Board concludes that the criteria for the maximum schedular rating of 50 percent have been met throughout the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3


ORDER

The appeal for an initial compensable rating for right shin splints is dismissed.

The appeal for an initial compensable rating for left shin splints is dismissed.

Service connection for lumbago with low back strain is granted.

An initial disability rating of 50 percent for migraine headaches is granted; subject to the law and regulations governing the payment of monetary benefits.


REMAND

Service treatment records (STRs) show treatment, including orthotics, for right knee and right ankle injuries (sprains) during service.  They also described the Veteran as suffering from bilateral knee and bilateral symptoms.  See, e.g., STR dated September 25, 2006, advising of bilateral knee and ankle abnormalities, including swelling, tenderness to palpation, abnormal motion, and pain.  See also June 9, 2010, VA medical record, advising of constant pains in both knees since 2007.

The August 2010 VA examination was normal in regard to these four areas.  Additionally, unlike the low back claim, there is no post-service diagnosis in the treatment records.  However, the Veteran does still complain of pain in both knees and ankles, including at the September 2016 Board hearing.  As the last VA examination was many years ago, the Board finds that a remand is warranted to afford the Veteran another VA examination to determine whether he in fact has current disabilities of the knees and ankles, and whether they are related to service or any intercurrent cause.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records dated since April 2016.

2.  Thereafter, schedule the Veteran for a VA examination by appropriate medical professionals in connection with his knees and ankles claims.  The entire claims file must be reviewed by the examiner. The examiner is to conduct all indicated tests.

The examiner should first determine whether the Veteran has a current diagnosis pertaining to the knees and ankles.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that and current knee and/or ankle disability had its onset during or within one year of, or is otherwise related to, the Veteran's military service rather than any intercurrent cause.

A complete rationale or explanation should be provided for any opinions reached.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


